Davis, Judge,
concurring:
I agree with Judge Skelton’s opinion except that I do not think that the relevant parts of the contract were plain and unambiguous on their face. There was, in my view, a surficial conflict between the two drawings which is properly resolved, as Judge Skelton does very thoroughly, by considering the contract as a whole in all its aspects and parts. The rule that ambiguity works against the drafter is more than neutralized in this instance by the companion canon applicable to a patent and glaring ambiguity or discrepancy. On the whole case the plaintiff cannot prevail.
*83The illustration referred to on pages 72 et seq. is on the following pages 84 and 85.

*84



*85